





FOURTH AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Fourth Amended and Restated Credit Agreement (the
“Amendment”) is made as of March 29, 2012, by and among Inland Real Estate
Corporation (the “Borrower”), KeyBank National Association, individually and as
“Administrative Agent,” and the “Lenders” as shown on the signature pages
hereof.

R E C I T A L S

A.

Borrower, Administrative Agent and the Lenders have entered into a Fourth
Amended and Restated Credit Agreement dated as of June 24, 2010, as amended by a
First Amendment thereto dated as of August 13, 2010, a Second Amendment thereto
dated as of March 11, 2011 and a Third Amendment thereto dated as of June 23,
2011 (as it may be further amended from time to time, the “Credit Agreement”).
 All capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Credit Agreement.

B.

The Borrower, Administrative Agent and the Lenders now desire to amend the
Credit Agreement in order to amend one of the covenants therein.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.

The foregoing Recitals to this Amendment hereby are incorporated into and made
part of this Amendment.

2.

This Amendment shall be effective from and after the date (the “Effective Date”)
on which this Amendment has been executed by Borrower and the Required Lenders
and the Administrative Agent has received copies thereof.  

3.

Article I, titled Definitions, of the Credit Agreement is hereby amended by
deleting the existing version of the following definition and replacing it with
the following:

“6.19.  Variable Interest Indebtedness.  The Borrower and its Subsidiaries shall
not at any time permit the outstanding principal balance of Indebtedness which
bears interest at an interest rate that is not fixed through the maturity date
of such Indebtedness to exceed twenty-five percent (25%) of Total Asset Value,
unless all of such Indebtedness in excess of such amount is subject to a Swap
Contract approved by the Administrative Agent that effectively converts the
interest rate on such excess to a fixed rate.”

4.

Borrower hereby represents and warrants that, as of the Effective Date, there is
no Default or Unmatured Default, the representations and warranties contained in
Article V of the Credit Agreement are true and correct in all material respects
as of such date and Borrower has no offsets or claims against any of the
Lenders.

5.

The undersigned Subsidiaries of the Borrower, having executed and joined in this
Amendment as shown below, jointly and severally, hereby (i) approve and ratify
this Amendment, (ii) confirm that they have previously joined in, or hereby join
in, the Subsidiary Guaranty, that they are Subsidiary Guarantors under the
Subsidiary Guaranty and that their obligations under the Subsidiary Guaranty
will continue in full force and effect and (iii) agree to fully and timely
perform each and every obligation of a Subsidiary Guarantor under such
Subsidiary Guaranty.

6.

As expressly modified as provided herein, the Credit Agreement shall continue in
full force and effect.

7.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

[Signature pages follow.]

















IN WITNESS WHEREOF, the Borrower and the Required Lenders have executed this
Amendment as of the date first above written.

BORROWER:

INLAND REAL ESTATE CORPORATION







By:/S/ BRETT A. BROWN

Print Name:  Brett A. Brown

Title:  Chief Financial Officer




2901 Butterfield Road
Oak Brook, Illinois
Phone:  630-218-7351
Facsimile:  630-218-7350
Attention:  Mark E. Zalatoris
zalatoris@inlandrealestate.com








- 2 -













KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent





By:/S/ NATHAN WEYER

Print Name: Nathan Weyer

Title: Vice President




1200 Abernathy Rd NE, Suite 1550

Atlanta, GA 30328

Phone:  216-689-4660

Facsimile:  216-689-3566

Attention:  Kevin Murray

Kevin_P_Murray@KeyBank.com




With a copy to:  




KeyBank National Association

KeyBank Real Estate Capital

Mailcode OH-01-49-0424

4900 Tiedeman Road, 4th Floor

Brooklyn, OH 44144

Phone:  216-813-1603

Facsimile:  216-370-6206

Attention:  John P. Hyland  





- 3 -













WELLS FARGO BANK, N.A.,

successor by merger to Wachovia Bank, N.A.







By: /S/ WINITA LAU

Name:  Winita Lau

Title:  

Vice President




Wells Fargo Bank

123 N. Wacker Drive, Suite 1900
Chicago, IL  60606
Phone:  (312) 345-1923
Facsimile:  (312) 782-0969
Attention:  Gail L. Duran
Gail.L.Duran@wellsfargo.com











- 4 -













BANK OF AMERICA, N.A.

Individually and as Co-Syndication Agent







By: /S/ TRENT A. DEGUZIS

Name:

Trent A. Deguzis

Title: Senior Vice President




Bank of America, N.A.

101 South Tryon Street

NC1-007-11-15

Charlotte, NC  28255-0001

Phone:  (980) 386-7296
Facsimile:  (980) 386-6434

Attention:  Kay P. Ostwalt

kay.p.ostwalt@baml.com








- 5 -













WELLS FARGO BANK,
NATIONAL ASSOCIATION
Individually and as Co-Syndication Agent







By: /S/ WINITA LAU  

Name:  Winita Lau

Title:  

Vice President




Wells Fargo Bank

123 N. Wacker Drive, Suite 1900
Chicago, IL  60606
Phone:  (312) 345-1923
Facsimile:  (312) 782-0969
Attention:  Gail L. Duran
Gail.L.Duran@wellsfargo.com





- 6 -













RBS CITIZENS, NATIONAL ASSOCIATION,
D/B/A CHARTER ONE
Individually and as Co-Documentation Agent







By: /S/ DONALD W. WOODS

Name:   Donald W. Woods

Title:  

Senior Vice President




RBS Citizens, d/b/a Charter One
1215 Superior Avenue, 6th Floor
Cleveland, Ohio  44114
Phone:  (216) 277-0199
Facsimile:  (216) 277-4607
Attention:  Don Wood
Donald.w.woods@charteronebank.com
mjawyn@charteronebank.com





- 7 -













BMO HARRIS FINANCING, INC. (formerly known as BMO Capital Markets Financing,
Inc.)



By: /S/ AARON LANSKI

Name:  Aaron Lanski

Title:  

Director




BMO Harris Financing, Inc.

115 South LaSalle Street,  5 East

Chicago, IL  60603
Phone:  (312) 461-6364
Facsimile:  (312) 461-2968
Attention:  Aaron Lanski
aaron.lanski@harrisbank.com





- 8 -
















The undersigned hereby consent to this Amendment and join in this Amendment as
of the date first written above.

INLAND NANTUCKET SQUARE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer











- 9 -













INLAND LANSING SQUARE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND EASTGATE SHOPPING CENTER, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND ORLAND GREENS, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND TWO RIVERS PLAZA, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 10 -
















INLAND ELMWOOD PARK, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND PARK CENTER PLAZA, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND V. RICHARDS PLAZA, L.L.C.,

a Delaware limited liability company




   By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND GATEWAY SQUARE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 11 -
















INLAND SCHAUMBURG PROMENADE, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND BRUNSWICK MARKETPLACE, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND MEDINA MARKETPLACE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND 1290 CHICAGO AVENUE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND HARTFORD PLAZA, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND REAL ESTATE-ILLINOIS, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer











- 12 -













INLAND MAPLE PARK PLACE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND RIVER SQUARE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND RIVERTREE COURT, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND SIX CORNERS, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 13 -
















INLAND REAL ESTATE LB 1, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND REAL ESTATE NAPERWEST, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND SKOKIE FASHION SQUARE II, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND REAL ESTATE COLUMN i, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 14 -
















INLAND WEST RIVER CROSSINGS, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND HICKORY CREEK, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND RIVERPLACE CENTRE, L.L.C.,

a Delaware limited liability company




   By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND 250 GOLF SCHAUMBURG, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 15 -
















INLAND 1738 HAMMOND, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer




INLAND PLYMOUTH COLLECTION, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND TRAVERSE CITY, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND FREEPORT SOUTHWEST AVENUE, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 16 -
















INLAND BAYTOWNE SQUARE, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND RYAN, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND REAL ESTATE HAMILTON, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND 200 CELEBRATION PLACE, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer











- 17 -













INLAND HUTCHINSON, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND MANAKATO HEIGHTS, L.L.C., a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND ROCHESTER MARKETPLACE, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND REAL ESTATE UNIVERSITY CROSSINGS, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer








- 18 -
















TDC HIGHWAY 41, L.L.C.

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND WAUCONDA CROSSINGS, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND APACHE SHOPPES, L.L.C.,

a Delaware limited liability company




   By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer







INLAND WOODBURY COMMONS, L.L.C.,

a Delaware limited liability company




By:

Inland Real Estate Corporation,

a Maryland corporation, its sole member







By: /S/ BRETT A. BROWN

Name:  Brett A. Brown

Title:  Chief Financial Officer











- 19 -





